      Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EASTERN, LLC                           :           CIVIL ACTION
                                       :
             v.                        :
                                       :
TRAVELERS CASUALTY INSURANCE           :
COMPANY OF AMERICA                     :           NO. 19-5283


                              MEMORANDUM

Bartle, J.                                          September 15, 2020

         Plaintiff Eastern, LLC (“Eastern”) brings this

diversity action, removed from state court, against defendant

Travelers Casualty Insurance Company of America (“Travelers”)

for breach of contract.     Eastern asserts that Travelers failed

to defend and indemnify it when it was a defendant in an

underlying lawsuit.   Eastern also asserts a claim for bad faith

under 42 Pa. C.S. § 8371.    Travelers thereafter filed a

counterclaim for a declaration that it has no obligation to

defend or indemnify Eastern.     Before the court is the motion of

Travelers for summary judgment and the cross-motion of Eastern

for summary judgment on all claims under Rule 56 of the Federal

Rules of Civil Procedure.

                                   I

         Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is
         Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 2 of 9



entitled to judgment as a matter of law.”          Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.      See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

            Summary judgment is granted when there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.        “The mere existence

of a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which

the jury could reasonably find for [that party].”           Id.   In

addition, Rule 56(e)(2) provides “[i]f a party fails to properly

support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for the purposes of

the motion.”     Fed. R. Civ. P. 56(e)(2).

                                     II

            The following facts are undisputed.         Marsha Rosenthal

(“Rosenthal”) brought an underlying action for negligence in the

Court of Common Pleas in Philadelphia County against Eastern and

eight other defendants.       She alleged that she sustained injuries

                                     -2-
      Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 3 of 9



from a slip and fall on ice at 11000 Roosevelt Boulevard in

Philadelphia on January 17, 2016.

         At the time of Rosenthal’s fall, Eastern had a

contract with the owner of 11000 Roosevelt Boulevard, Lebanon

Pad, LP, to remove snow and ice from the property.        Eastern had

a subcontract with Etna Corporation, Inc. (“Etna”) for Etna to

remove snow and ice and indemnify Eastern from injury claims

“directly or indirectly arising out of, or caused by, or

resulting from the performed [sic] under the agreement.”

         This contract between Eastern and Etna required Etna

to name Eastern and the property owner as additional insureds on

Etna’s general liability insurance policy.       Etna did so.

         The policy included a provision that “any person or

organization that you [Etna] agree in a ‘written contract

requiring insurance’ to include as an additional insured” will

be covered in certain circumstances.      This provision extending

coverage to additional insureds was only applicable to

“liability for the ‘bodily injury,’ ‘property damage’ or

‘personal injury;” and if:

         the injury or damage is caused by acts or omissions of
         you [Etna] or your subcontractor in the performance of
         “your work” to which the “written contract requiring
         insurance” applies. The person or organization does
         not qualify as an additional insured with respect to
         the independent acts or omissions of such person or
         organization.



                                  -3-
      Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 4 of 9



           Pursuant to the terms of this policy, Travelers had

the “duty to defend the insured against any ‘suit’ seeking those

damages” for bodily injury or property damage when the insurance

applies.   The policy also stated that Travelers did not have a

duty to defend when the insurance does not apply.

           Eastern requested on multiple occasions that Travelers

defend and indemnify it pursuant to Etna’s policy with

Travelers.   On October 22, 2018, and again on February 5, 2019,

Travelers denied all coverage for this claim.

           Rosenthal named Eastern as a defendant but did not

name Etna in her complaint.    On April 19, 2019, Eastern filed a

joinder complaint in the Rosenthal lawsuit against Etna, but

only after the statute of limitations for Rosenthal’s underlying

claim had expired.   Rosenthal never asserted any direct claim

against Etna.   Eastern and Rosenthal subsequently resolved the

Rosenthal action through binding arbitration.

                                  III

           Eastern argues that Travelers has a duty to defend and

indemnify it in the Rosenthal action as an additional insured

pursuant to Etna’s insurance policy with Travelers.         It is

undisputed that Eastern, pursuant to its written contract with

Etna, was listed as an additional insured on Etna’s insurance

policy with Travelers and that Travelers agreed to defend the

insured against any suit seeking damages for bodily injury or

                                  -4-
        Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 5 of 9



property damage if the policy applies.        The terms of the policy,

however, limit coverage for additional insureds.

           To identify if a duty to defend and indemnify exists,

the court must first examine the insurance policy itself to

determine the extent of coverage and then analyze the complaint

“to determine whether the allegations set forth therein

constitute the type of instances that will trigger coverage.”

Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union

Ins. Co., 908 A.2d 888, 897 (Pa. 2006).         “When the language of

the policy is clear and unambiguous, we must give effect to that

language.”   Id.

           The policy in question covers an additional insured if

the bodily injury is “caused by the acts or omissions of you

[Etna] or your subcontractor in the performance of ‘your work’

to which the ‘written contract requiring insurance’ applies.”

The policy also states that an entity will not be an additional

insured for purposes of coverage under this policy “with respect

to the independent acts or omissions of such person or

organization.”

           The language of this policy is clear and unambiguous.

It states that coverage for an additional insured such as

Eastern is limited to injuries caused by Etna, the holder of the

policy, or Etna’s subcontractor, in the performance of Etna’s

work.   If Eastern acted independently of Etna, then it does not

                                    -5-
          Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 6 of 9



 qualify as an additional insured and no coverage is provided

 under this policy.

             The Rosenthal complaint avers that Eastern along with

 eight other defendants were negligent in removing the ice and

 snow and that their negligence caused Rosenthal’s injuries.             As

 noted above, Rosenthal did not sue Etna.          There is nothing

 within the four corners of Rosenthal’s complaint which alleges

 that injury resulted from the negligence of Etna or Etna’s

 subcontractor in the performance of Etna’s work.

             The fact that Eastern later joined Etna as a third

party to the action does not trigger this duty to defend since

Eastern was the plaintiff in that complaint, rather than a

defendant.    The duty to defend requires that the insurance carrier

defend an action brought against the insured.          See Dale Corp. v.

Cumberland Mut. Fire Ins. Co., No. 09-1115, 2010 WL 4909600, at *8

(E.D. Pa. Nov. 30, 2010).       Moreover, Eastern’s third-party

complaint against Etna does not assert a claim of bodily injury or

property damage, but rather seeks indemnification for Rosenthal’s

claims.   See Cont’l Cas. Co. v. Westfield Ins. Co., No. 16-5299,

2017 WL 1477136, at *9 (E.D. Pa. April 24, 2017).           Therefore,

nothing in the third-party complaint gives rise to coverage under

the insurance policy.

             Based on the terms of the policy and the allegations



                                      -6-
      Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 7 of 9



within the four corners of Rosenthal’s complaint, Travelers does

not have a duty to defend Eastern for Eastern’s actions

independent of Etna.    As the duty to defend is broader than the

duty to indemnify, Travelers also does not have a duty to

indemnify.   See Gen. Accident Ins. Co. v. Allen, 692 A.2d 1089,

1095 (Pa. 1997).    Absent any allegations in the Rosenthal

complaint against Etna for negligence, Eastern is not an

additional insured under this policy.       No genuine dispute of

material fact exists, and no jury could reasonably find that

Eastern was covered as an additional insured in this instance.

            Accordingly, the court will grant the motion of

Travelers for summary judgment as to plaintiff’s breach of

contract claim and as to Travelers’ counterclaim for a

declaration that it did not have a duty to defend and indemnify

Eastern and will deny the cross-motion of Eastern for summary

judgment.

                                  IV

            Under Pennsylvania law, an insured may recover

interest, punitive damages, court costs, and attorney fees “if

the court finds that the insurer has acted in bad faith toward

the insured.”   42 Pa.C.S. § 8371.      The Supreme Court of

Pennsylvania has explained:

            [T]o prevail in a bad faith insurance claim
            pursuant to Section 8371, a plaintiff must
            demonstrate, by clear and convincing

                                  -7-
         Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 8 of 9



            evidence, (1) that the insurer did not have
            a reasonable basis for denying benefits
            under the policy and (2) that the insurer
            knew or recklessly disregarded its lack of a
            reasonable basis in denying the claim . . .
            Proof of the insurer’s subjective motive of
            self-interest or ill-will . . . is not a
            necessary prerequisite to succeeding in a
            bad faith claim.

Rancosky v. Washington Nat’l Ins. Co., 170 A.3d 364, 377 (Pa.

2017).    “[A]n insurer may defeat a claim of bad faith by showing

that it had a reasonable basis for its actions.”           Amica Mut.

Ins. Co. v. Fogel, 656 F.3d 167, 179 (3d Cir. 2011).

            Consequently, summary judgment of a bad faith claim

under section 8371 is appropriate when the insured fails to

present clear and convincing evidence that the insurer’s conduct

was unreasonable and that the insurer knew or recklessly

disregarded its lack of a reasonable basis for denying coverage.

Bostick v. ITT Hartford Grp., Inc., 56 F. Supp. 2d 580, 587

(E.D. Pa. 1999).     The burden on plaintiff to oppose summary

judgment on a bad faith claim “is commensurately high because

the court must view the evidence presented in light of the

substantive evidentiary burden at trial.”          Kosierowski v.

Allstate Ins. Co., 51 F. Supp. 2d 583, 588 (E.D. Pa. 1999).

            Eastern’s sole argument for its bad faith claim is

based on the lapse in time between Eastern’s request to

Travelers for coverage in the Rosenthal action on May 23, 2018

and Travelers’ response denying coverage on October 22, 2018.

                                     -8-
         Case 2:19-cv-05283-HB Document 25 Filed 09/15/20 Page 9 of 9



            Although “[d]elay is a relevant factor in determining

whether bad faith has occurred . . . a long period of time

between demand and settlement does not, on its own, necessarily

constitute bad faith.”       Id. at 589.    “Rather, courts have looked

to the degree to which a defendant insurer knew that it had no

basis to deny the claimant; if delay is attributable to the need

to investigate further or even to simple negligence, no bad

faith has occurred.”      Id.

            Eastern’s argument of bad faith is without merit.

There cannot be a bad faith claim against an insurer if that

insurer had no duty to defend.        See 631 N. Broad St., LP v.

Commonwealth Land Title Ins. Co., 778 F. Appx. 164, 166 (3d Cir.

2019).

            Eastern fails to provide any evidence that Travelers

lacked a reasonable basis to refuse to defend.           Indeed, the

evidence established without dispute that Travelers correctly

refused to defend and indemnify Eastern.          Therefore, this court

will grant summary judgment in favor of Travelers on Eastern’s

bad faith claim and will deny Eastern’s motion for summary

judgment on this claim.




                                     -9-
